                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

HARTFORD FIRE INSURANCE
COMPANY,

               Plaintiff,

v.                                                Case No.: 2:19-cv-454-FtM-38MRM

BEAZER HOMES, LLC and
DELACRUZ DRYWALL
PLASTERING & STUCCO, INC.,

             Defendants.
                                          /

                                OPINION AND ORDER1

      Before the Court is Plaintiff Hartford Fire Insurance Company’s Motion for Default

Judgment Against Defendant Delacruz Drywall Plastering & Stucco, Inc. (Doc. 22).

Delacruz failed to respond. Also here is Defendant Beazer Homes, LLC’s Motion to

Dismiss and Hartford’s response in opposition. (Docs. 27; 32). These matters are ripe

for review. But the case is not, so the Court dismisses without prejudice.

                                    BACKGROUND

      This is an insurance coverage conflict. Years ago, Hartford issued insurance

policies to Delacruz. (Doc. 22 at 7). Beazer (a general contractor) hired Delacruz (a



1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
subcontractor) to do stucco work at new housing developments. (Doc. 22 at 10). The

subsequent homeowners brought suits against Beazer for construction defects related to

the stucco. (Doc. 22 at 10). Beazer paid for repairs. (Doc. 22 at 10). Then, Beazer sued

Delacruz in state court for its work (the “Underlying Suits”). (Doc. 22 at 10-11). In turn,

Delacruz tendered the Underlying Suits to Hartford who is defending under a reservation

of rights. (Doc. 22 at 11). Some nonbinding arbitration awards issued in the Underlying

Suits, but none are resolved or even set for trial. (Docs. 22 at 11-12, 15; 27 at 2).

       Hartford brought this case under the Declaratory Judgment Act, seeking

declarations on its duty to indemnify Delacruz and Beazer in the Underlying Suits. (Doc.

1 at 1, 9-11). Hartford moves for default judgment against Delacruz, arguing that this

case is ripe for review. (Doc. 22 at 13-19). Conversely, Beazer moves to dismiss, saying

the case is unripe. (Doc. 27 at 4).

                                   LEGAL STANDARD

       The Act permits federal courts in “a case of actual controversy” to “declare the

rights and other legal relations of any interested party seeking such declaration, whether

or not further relief is or could be sought.” 28 U.S.C. § 2201(a). Courts have no duty to

declare those rights. Ameritas Variable Life Ins. v. Roach, 411 F.3d 1328, 1330 (11th Cir.

2005). And a “case of actual controversy” referenced in the Act refers to justiciable cases

under Article III. MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118, 127 (2007).

       The ripeness doctrine “protects federal courts from engaging in speculation or

wasting their resources through the review of potential or abstract disputes.” Digital

Properties, Inc. v. City of Plantation, 121 F.3d 586, 589 (11th Cir. 1997). Further, it

“seeks to avoid entangling courts in the hazards of premature adjudication.” Id. (citation




                                             2
omitted). Ultimately, ripeness “goes to whether the district court ha[s] subject matter

jurisdiction to hear the case.” Id. at 591 (citation omitted). To determine ripeness,

courts look at two factors: (1) “the fitness of the issues for judicial decision” and (2) “the

hardship to the parties of withholding court consideration.” Carver Middle Sch. Gay-

Straight All. v. Sch. Bd. of Lake Cty., Fla., 842 F.3d 1324, 1329 (11th Cir. 2016) (citation

omitted).

                                        DISCUSSION

       Recently, the Court held that a similar declaratory judgment action—filed by a

different insurance company over the same Underlying Suits—was not ripe.                  Mid-

Continent Cas. Co. v. Delacruz Drywall Plastering & Stucco, Inc. (“MCC I”), 341 F. Supp.

3d 1289, 1292 (M.D. Fla. 2018). The Eleventh Circuit affirmed. Mid-Continent Cas. Co.

v. Delacruz Drywall Plastering & Stucco, Inc. (“MCC II”), 766 F. App’x 768, 772 (11th Cir.

2019). Hartford argues this case is different because it seeks “more limited declarations”

on its “potential coverage obligations” and prudential considerations warrant entering

judgment. (Doc. 22 at 1-2). The Court disagrees.

       Like this Court, many district courts routinely hold “an insurer's duty to indemnify

is not ripe for adjudication unless and until the insured or putative insured has been held

liable in the underlying action.” E.g., MCC I, 341 F. Supp. 3d at 1292 (citation omitted)

(collecting cases). The Eleventh Circuit agreed that an insurer’s duty to indemnify is not

ripe “until the underlying lawsuit is resolved.” MCC II, 766 F. App’x at 770.

       Here, Hartford seeks several specific declarations on its rights and obligations to

Delacruz and Beazer over the claims arising from the construction defects. Yet these

declarations are unripe for consideration just like the declarations in MCC II.




                                               3
       As to Delacruz, Hartford argues this case differs from MCC II because Hartford is

seeking declarations on the “extent of its coverage obligations,” not its “ultimate duty to

indemnify.” (Doc. 22 at 16). This is a curious statement considering the requested relief:

“Enter judgment declaring whether and to what extent Hartford has an obligation to

indemnify Delacruz.” (Doc. 1 at 11). Wordplay aside, Hartford is mistaken. Those

“coverage obligations” for which it seeks clarification are its duty to indemnify, albeit in

specific terms. (Docs. 1 at 9-11; 22 at 19 (seeking several declarations on the duty to

indemnify Delacruz)). And the Underlying Suits are still unresolved. While Hartford noted

arbitrations occurred, those were nonbinding and have not established Delacruz’s liability.

Nor does Hartford identify any real hardship that would result from withholding a decision.

To the extent Hartford even tries to make that showing, it says a decision could “bring the

parties closer to settlement” in state court. (Doc. 22 at 18). That is not a hardship.2 So

like MCC II, this case is unripe for Delacruz. 766 F. App’x at 770 (Insurer’s “duty to

indemnify Delacruz is not ripe for adjudication until the underlying lawsuit is resolved.”).

       For Beazer, Hartford’s requested declaration on its duty to indemnify suffers the

same fate. Beazer is on slightly different footing than Delacruz because Beazer already

incurred the costs of repairing the homes. (Doc. 32 at 4). And Hartford contends Beazer

sought or will seek indemnification as an additional insured under Delacruz’s insurance

policy with Hartford.3 (Doc. 1 at 2). Regardless, the principle reaffirmed in MCC II applies



2 Hartford argues this “useful purpose” is relevant to the ripeness question. (Doc. 22 at
18 (citing First Mercury Ins. v. Excellent Computing Distribs., Inc., 648 F. App’x 861 (11th
Cir. 2016)). But that is an abstention factor. And MCC II specifically explained why the
Court need not consider those abstention factors. 766 F. App’x at 770 n.1.
3 Whether Beazer ever sought indemnification from Hartford is unclear.            While the
Complaint clarifies Delacruz demanded coverage, it says Beazer “sought or, upon
information and belief, will seek coverage.” (Doc. 1 at 2).



                                             4
with equal force because indemnification hinges on liability in the Underlying Suits.

Beazer sued Delacruz, not Hartford. And if Beazer wins, there might be no need to

determine whether it is an additional insured. Hartford also failed to identify any hardship

in the absence of this declaration. So this matter is unripe. MCC II, 766 F. App’x at 770;

Nationwide Ins. Co. of Am. v. Fla. Realty One, Inc., No. 2:19-cv-563-FtM-38MRM, 2019

WL 5423339, at *1-2 (M.D. Fla. Oct. 23, 2019).

       In part, Hartford relies on Am. Ins. v. Evercare Co., 430 F. App’x 795 (11th Cir.

2011), but it is readily distinguishable. There, a case and controversy existed because

the underlying action settled and the insured demanded indemnification. Id. at 797-99.

So the insured was already liable in the underlying case and demanded indemnification

for its liability. Id. Here, the Underlying Suits are unresolved. The declarations thus are

hypothetical questions. MCC II, 766 F. App’x 770-71 (“[I]t is not the function of a United

States District Court to sit in judgment on these nice and intriguing questions which today

may readily be imagined, but may never in fact come to pass.” (citation omitted)).

       This case is unripe, just like it was for the last insurance company. Id. Thus, the

Court dismisses without prejudice.

       Accordingly, it is now

       ORDERED:

       1. Plaintiff’s Motion for Default Judgment (Doc. 22) is DENIED.

       2. Defendant Beazer Homes, LLC’s Motion to Dismiss (Doc. 27) is GRANTED.

       3. The Complaint (Doc. 1) is DISMISSED without prejudice.




                                             5
      4. The Clerk is DIRECTED to enter judgment, terminate all pending motions and

         deadlines, and close the file.

      DONE and ORDERED in Fort Myers, Florida this 29th day of October, 2019.




Copies: All Parties of Record




                                          6
